CRENSHAW, Judge.
Rock Pollock, Sr. and Shawna M. Pollock appeal a final order adopting the recommendation of magistrate to dismiss their medical malpractice claims against appellees Laura Danner, C.N.M., Gulf Coast Obstetrics & Gynecology, LTD, and Sarasota Memorial Hospital. The Pollocks brought the medical malpractice action against the appellees based on injuries sustained by Mrs. Pollock and the Pollocks’ child during childbirth. The trial court concluded that the Pollocks’ claims should be dismissed because the Florida Birth-Related Neurological Injury Compensation Plan (NICA) provided the exclusive remedy for the claims under section 766.303(2), Florida Statutes (2010). Although we agree that the trial court erred by concluding that Mrs. Pollock’s injuries were compensable under NICA, we conclude that dismissal was proper because the Pollocks’ counsel failed to comply with the presuit requirements of sections 766.104 and 766.106.1 And because the trial court reached the “right result, albeit for the wrong reasons,” we affirm the trial court’s dismissal of the Pollocks’ action. See generally Johnson v. Allstate Ins. Co., 961 So.2d 1113, 1115 (Fla. 2d DCA 2007) (applying the “tipsy coachman” doctrine).
Affirmed.
NORTHCUTT and WALLACE, JJ., Concur.

. We note that appellate counsel did not serve as trial counsel below.